The first three of the five partnership agreements referred to in the complaint contain provision for the submission of all disputes to arbitration; the last two agreements do not contain such arbitration provision. It would *963seem that defendant Harris should be entitled to a complaint separately stating and numbering the causes of action based on violations under each of the separate partnership agreements between the parties. It is difficult and impractical, as a matter of pleading to assert a defense based on a right to arbitrate with respect to part of one cause of action. Order unanimously reversed and the motion to separately state and number granted, with $20 costs to the appellant. Present — Dore, J. P., Callahan, Bastow, Botein and Bergan, JJ.